DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12, 21-23, 27-29, 41-43 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 6471993 to Shastri in view of US Pub No. 2007/0041952 to Guilak.
Regarding Claims 5-7, 9-11, 21-23, 27-29, 41-43 and 48
	Shastri teaches a composite scaffold comprising a microporous matrix having a multitude of interconnected pores collectively defining void space having a measurable volume (Shastri, abstract, col. 1, lines 59-60, column 10, lines 2-4 and claim 8). Shastri teaches that the composite has a density of between 0.1 and 0.7 g/cc and a void volume (porosity) of at least about 70% which overlaps the claimed range of between approximately 80 and 85% (Id., column 19, lines 17-19). Using the inverse of the density (between about 1.4 and 10 cc/g) and an exemplary desired percentage of void volume (85%) we get a range of between about 1.2 and 8.5 cc/g volume of void space which overlaps the claimed range of between 4 and 5 cc/g. Shastri teaches that the void diameter is between 50 and 500 micrometers which overlaps the claimed range of greater than 10 micrometers (Id., column 18, lines 17-23). 
Shastri teaches that the scaffold may comprise a structure supporting the microporous matrix such as polymer fibers, or a structure supporting the microporous matrix defining an interior space such as a mesh or cage, but does not specifically teach that the support comprises the claimed outer layers and spacer elements (Id., column 23, lines 24-29, column 24, lines 23-30). However, Guilak teaches a composite scaffold comprising a first and second outer layer and an interior space with a plurality of spacer elements extending through the interior space and connecting the first and second outer layers comprising a material different from the first material such as fibers (Guilak, fig. 2, paragraph [0117], abstract). Guilak teaches the matrix material is located within the interior space (Id., paragraph [0141]). Guilak teaches that this support structure results in improved anisotropic, inhomogeneous, nonlinear and viscoelastic properties, which allow it to mimic the behavior of a target tissue (Id., paragraphs [0111]-[0113]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite scaffold of Shastri and to utilize the support structure of Guilak, motivated by the desire to form a conventional microporous composite matrix having improved anisotropic, inhomogeneous, nonlinear and viscoelastic properties, which allow it to mimic the behavior of a target tissue.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding Claims 8, 12, 49
Shastri teaches that the surface area of the matrix is at least 1 m2/g which overlaps the claimed range of between 0.3 and 1.5 m2/g (Id., claim 6). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding Claims 21-23
	The limitations of the claims have been set forth above. Shastri teaches that the composite has a density of between 0.1 and 0.7 g/cc and a surface area of at least 1 m2/g which is equivalent to 10,000 cm2/g (Id., claim 6). Multiplying the surface area and the density will result in a void space surface area to measurable volume greater than 1,000 to 7,000 cm2/cm3 which overlaps the claimed ranges of between 9,000 and 12,000 cm2/cm3. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding Claims 41-43
Regarding the stiffness, ultimate strain and ultimate load of the composite scaffold although the prior art does not disclose the stiffness, ultimate strain or ultimate load of the composite, the claimed properties are deemed to naturally flow from the structure in the prior art since the Shastri reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, such as a composite structure comprising the claimed void space, void diameter and a support structure.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. Applicant argues that the three-dimensional woven fabric structure of Guilak does not meet the limitations of the claims due to the presence of a medial layer. Examiner respectfully disagrees. The claims do not exclude the presence of a medial layer or the presence of a matrix within the spaces of the outer layer components. Furthermore, a medial layer would further qualify as a spacer element. Applicant’s specification supports this finding as a three-dimensional fabric is contemplated as an example of two layers separated by spacer material (Applicant’s specification, page 5). 
Applicant argues that the limitation of a void space volume between 75 and 98% of a measurable volume of the composite scaffold requires a void space between 75 and 98% of the composite scaffold in its entirety. Examiner respectfully disagrees. The term “a measurable volume” does not necessarily define the entirety of the composite and is an arbitrary designation of a portion of the composite structure. In fact, Applicant’s specification only refers to the void space volume relative to “a measurable volume” of the microporous matrix materials. Furthermore, a pore volume analysis of the outer layers and spacer elements (textile) of Applicant’s invention results in a value of approximately 70% at most which is below the claimed range (See Applicant’s Specification fig.10 and page 34). Additionally, the further addition of a matrix material within the interior space defined by the supporting structure would necessarily lower the porosity since solid material is being added within the void space of the supporting structure. 
Applicant argues that a void space surface area to composite scaffold measurable volume is not taught. Examiner respectfully disagrees. As set forth above, Shashtri teaches a minimum surface area to volume ratio of  1,000 to 7,000 cm2/cm3 which overlaps the claimed range of 5,000 to 16,000 cm2/cm3. Shashtri teaches that the composite scaffold includes fibers in conjunction with matrix material and/or along-side said matrix material and a person of ordinary skill in the art would maintain the desired physical characteristics of Shashtri when combining with the support fibers teaching of Guilak (Shashtri, column 23, lines 24-52). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Applicant argues that the pore size is not taught. Examiner respectfully disagrees. As set forth above, Shastri teaches that the void diameter is between 50 and 500 micrometers which overlaps the claimed range of greater than 10 micrometers (Id., column 18, lines 17-23). Although these values are average diameters, the claimed limitation requires 60% of the void space and not the void number to have a size dimension of 10 micrometers or greater. Therefore, the limitations of the claim are met since even a 50/50 division of pores having diameters greater than and less than 10 micrometers, the amount of void space comprising pores of a dimension of 10 micrometers or greater would be substantially higher than 50% due to the fact that a higher volume of space is made up by the larger diameter pores. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786